     

<EXtELSTOR >

Sfate of Nan York
Supreme Court, Appellate Division
Third, Sudicial Department

GF, Robert D. Mayberger, Clerk of the Appellate Division of the
Supreme Court of the State of New York, Third, Sudicial Department, do
Le ereby certify that

Soseph Alexander Hood

faving taken and subscribed the Constitutional Oath of Office as prescribed. by
law, was duly Licensed and admitted to practice by this Court as an Attorney ‘
and Counselor af Law in all courts of the State of New York on the 29h day of
Marck, 2012, 1s currently in good, standing and ts registered, with the
Administrative Office of the Courts as required by section four hundred. sixty~
eight-a of the Sudictary Law.

In Witness Whereof, DP have hereunto set my Land
and affixed. the Seal of said Court, at the
EEE L Gity of Albany, this 16th day of May, 2020.

pod ai

 
